YARRUT, Judge.
This is a companion case of No. 1701, 172 So.2d 357 decided this day by this court on the questions of liability and quantum. The facts found and the reasons given in case No. 1701 on the question of liability are adopted herein, and made a part hereof.
With respect to quantum, Plaintiff suffered the following injuries: lacerations and bruises to both legs; hematoma of the right leg, necessitating its being drained. Partial disability lasted about eight weeks but did not require her staying home from work. Under the circumstances, the award of $450 is increased to $500.00, to which extent the judgment is amended and affirmed; Defendant to pay ■ stenographic fees, but, being a municipality, is exempt from the payment of any other costs.
Judgment amended and affirmed.